     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:17-cr-00179-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER DENYING DEFENDANT CURTIS
                                                        DOYLE GEAN’S EMERGENCY MOTION
14    CURTIS DOYLE GEAN,                                TO REDUCE SENTENCE UNDER 18 U.S.C.
                                                        § 3582(c)(1)(A)
15                       Defendant.
                                                        (Doc. No. 47)
16

17

18          Pending before the court is defendant Curtis Doyle Gean’s motion for a reduction of his

19   sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is based in part on the purported

20   risks posed to defendant Gean by the ongoing coronavirus (“COVID-19”) pandemic. For the

21   reasons explained below, defendant’s motion will be denied.

22                                           BACKGROUND

23          On August 3, 2017, defendant Gean was indicted on three counts of receipt and

24   distribution of material involving the sexual exploitation of minors in violation of 18 U.S.C.

25   § 2252(a)(2) (Counts 1, 2 and 3) and one count of possession of material involving the sexual

26   exploitation of a minor in violation of 18 U.S.C. § 2252(a)(4)(B) (Count 4). (Doc. No. 1.) On

27   April 9, 2018, defendant entered a plea of guilty to possession of material involving the sexual

28   exploitation of a minor as alleged in Count 4. On July 16, 2018, the court sentenced defendant
                                                       1
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 2 of 15

 1   Gean to the minimum mandatory term of 120 months in the custody of the U.S. Bureau of Prisons

 2   (“BOP”), to be followed by a 120-month term of supervised release. (Doc. Nos. 23, 36, 37.) The

 3   court also ordered defendant to pay special assessments in the amount of $5,100.00 and $1,000.00

 4   in restitution to the victims of his offense. (Doc. No. 37.) Defendant is now serving his sentence

 5   at Federal Correctional Institution, Terminal Island (“FCI Terminal Island”). (See Doc. No. 47 at

 6   9.)

 7           At the time he filed the pending motion on June 15, 2020, defendant had served less than

 8   22 months of his 120-month prison sentence. (Id. at 10.) On July 14, 2020, the government filed

 9   its opposition to the motion, and on July 21, 2020, defendant filed his reply thereto. (Doc. Nos.

10   54, 59.) On August 5, 2020, his counsel filed a status report to inform the court that on August 3,

11   2020, defendant Gean was found unresponsive and suffering from cardiac arrest and respiratory

12   distress while incarcerated at FCI Terminal Island. (Doc. No. 60.) According to that status

13   report, after physicians at Harbor UCLA Medical Center discovered that his left coronary artery

14   was completely blocked, Gean underwent surgery and a stent was placed in the artery. (Id. at 2.)

15   As of August 5, 2020, defendant Gean was at Harbor UCLA Medical Center recovering from that

16   surgery. (Id.)

17                                         LEGAL STANDARD

18           A court generally “may not modify a term of imprisonment once it has been imposed.”

19   18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

20   of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may
21   not be modified by a district court except in limited circumstances.”). Those limited

22   circumstances include compassionate release in extraordinary cases. See United States v. Holden,

23   __ F. Supp. 3d __, 2020 WL 1673440, at *2 (D. Or. April 6, 2020). Prior to the enactment of the

24   First Step Act of 2018 (“the FSA”), motions for compassionate release could only be filed by the

25   BOP. 18 U.S.C. § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may

26   now bring their own motions for compassionate release in the district court. 18 U.S.C.
27   § 3582(c)(1)(A) (2018). In this regard, the FSA specifically provides that a court may

28   /////
                                                       2
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 3 of 15

 1                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
 2                  motion on the defendant’s behalf1 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
 3                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
 4                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
 5                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
 6
                    (i)    extraordinary and compelling reasons warrant such a
 7                         reduction; or

 8                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
 9                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
10                         by the Director of the Bureau of Prisons that the defendant is
                           not a danger to the safety of any other person or the
11                         community, as provided under section 3142(g);
                    and that such a reduction is consistent with applicable policy
12                  statements issued by the Sentencing Commission [.]

13   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).2

14   1
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
15   defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
     date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the regional director denies a
16   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
17   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C. §
18
     3582(c)(1)(A).
19
     2
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
20   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
21   116-136, expands the BOP’s authority to release incarcerated defendants without judicial
22   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
23   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II, §
24   12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
25   national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
26   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
27   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
28   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
                                                       3
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 4 of 15

 1          The applicable policy statement with respect to compassionate release in the U.S.

 2   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.133; see also

 4   United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

 5   31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

 6   and compelling reasons,” even though that policy statement was issued before Congress passed

 7   the FSA and authorized defendants to file compassionate release motions). However, a large and

 8   growing number of district courts across the country have concluded that because the Sentencing

 9   Commission has not amended the Guidelines since the enactment of the FSA, courts are not

10   limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether

11   extraordinary and compelling circumstances are presented justifying a reduction of sentence

12   under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, __ F. Supp. 3d __, 2020 WL

13   2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.

14   Supp. 3d 674, 681 (N.D. Cal. 2019).

15          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

16   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

17   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

18   has not specifically addressed the question of which party bears the burden in the context of a

19   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

20   that have done so have agreed that the burden remains with the defendant. See, e.g., United
21

22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     3
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 5 of 15

 1   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020);

 2   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7,

 3   2020).

 4                                                 ANALYSIS

 5            As district courts have summarized, in analyzing whether a defendant is entitled to

 6   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

 7   defendant has satisfied three requirements:

 8                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
 9                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
10                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
11                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
12

13   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-cr-00124-LHK-

14   4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4; United

15   States v. Trent, Case No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020)

16   (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be “consistent

17   with” the sentencing factors set forth in §3553(a)).

18   A.       Administrative Exhaustion

19            Here, the parties do not dispute that defendant Gean has exhausted his administrative

20   remedies prior to filing his pending § 3582 motion. (Doc. Nos. 47 at 12–13; 54 at 3.)
21   Accordingly, the court will turn to the merits of defendant’s motion.

22   B.       Extraordinary and Compelling Reasons

23            According to the Sentencing Commission’s policy statement, “extraordinary and

24   compelling reasons” warranting compassionate release may exist based on a defendant’s medical

25   conditions, age and other related factors, family circumstances, or “other reasons.” U.S.S.G.

26   § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other reasons” was included in the
27   policy statement at a time when only the BOP could bring a compassionate release motion, courts

28   have agreed that it may be relied upon by defendants bringing their own motions for reductions in
                                                         5
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 6 of 15

 1   their sentence under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-00236-JAM, 2020

 2   WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

 3           The medical condition of a defendant may warrant the granting of compassionate release

 4   by the court where the defendant “is suffering from a terminal illness (i.e., a serious and advanced

 5   illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a

 6   probability of death within a specific time period) is not required.” U.S.S.G. § 1B1.13, cmt.

 7   n.1(A)(i). Non-exhaustive examples of terminal illnesses that may warrant a compassionate

 8   release “include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage

 9   organ disease, and advanced dementia.” Id. In addition to terminal illnesses, a defendant’s

10   debilitating physical or mental condition may warrant compassionate release, including when:

11                  The defendant is
12                  (I) suffering from a serious physical or medical condition,
13                  (II) suffering from a serious functional or cognitive impairment, or
14                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
15
                    that substantially diminishes the ability of the defendant to provide
16                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
17

18   Id. at cmt. n.1(A)(ii). Where a defendant has moderate medical issues that otherwise might not be

19   sufficient to warrant compassionate release under ordinary circumstances, many courts have

20   concluded that the risks posed by COVID-19 may tip the scale in favor of release when the
21   particular circumstances of a case are considered in their totality. See, e.g., Parker, 2020 WL

22   2572525, at *9–10 (“Since the onset of the COVID-19 pandemic, courts have determined that

23   inmates suffering from conditions such as hypertension and diabetes are now at an even greater

24   risk of deteriorating health, presenting ‘extraordinary and compelling’ circumstances that may

25   justify compassionate release.”) (collecting cases); United States v. Rodriguez, No. 2:03-cr-

26   00271-AB, 2020 WL 1627331 at *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19
27   pandemic—an undeniably extraordinary event—Mr. Rodriguez’s health problems, proximity to

28   /////
                                                         6
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 7 of 15

 1   his release date, and rehabilitation would not present extraordinary and compelling reasons to

 2   reduce his sentence. But taken together, they warrant reducing his sentence.”).

 3          Compassionate release may also be warranted based on a defendant’s age and other

 4   related factors. Thus, “extraordinary and compelling reasons” exist where a “defendant (i) is at

 5   least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

 6   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

 7   imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B). This provision does not apply

 8   here because, as noted above, defendant Gean has served only approximately 22 months of his

 9   120–month prison sentence

10          Here, defendant Gean argues that extraordinary and compelling reasons warranting his

11   compassionate release exist because he is 75 years old and is experiencing age-related physical

12   deterioration. (Doc. No. 47 at 13–17.)4 In this regard, defendant Gean has reportedly developed

13   chronic open wounds on both of his lower legs that have not healed despite the passage of several

14   months. (Id. at 16.) According to his counsel, before entering BOP custody defendant Gean

15   could walk about 10 feet at a time, but he is now confined to a wheelchair. (Id.) Defendant also

16   argues that he suffers medical conditions that put him at high risk of severe illness from COVID-

17   19, including chronic obstructive pulmonary disease, asthma, coronary thrombosis, congestive

18   heart failure, high blood pressure, high cholesterol, Type 2 diabetes, chronic kidney disease, and

19   morbid obesity. (Id. at 17–22; see also Doc. No. 33) (detailing defendant’s height and weight that

20   compute a body mass index within the CDC’s range for obesity). Moreover, it is reported that
21   defendant Gean tested positive for COVID-19 on April 30, 2020, while in custody at FCI

22   Terminal Island. (Doc. Nos. 47 at 11; 58 at 16.) Finally, defendant argues that Terminal Island

23

24   4
       The court notes that defendant’s counsel has submitted over 500 pages of BOP medical records
     and other documents that counsel asserts support their position regarding defendant Gean’s many
25   serious medical conditions. (See Doc. Nos. 45, 47-1, 50, 50-1, 50-2, 50-3.) Those exhibits have
26   been submitted to the court in a very confusing fashion, and the naming (referring to Exs. A–F)
     and page number citations to the medical records in counsel’s briefing do not easily match the
27   records as they have been filed on the court’s docket. The court will simply assume that
     somewhere in the records there is support for each of defendant’s specific assertions, since they
28   appear to be generally supported.
                                                       7
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 8 of 15

 1   has one of the most serious, widespread COVID-19 outbreaks of any BOP facility in the country,

 2   and that the living conditions there make it impossible for him to adequately care for and protect

 3   himself. (Doc. No. 47 at 23–28.) In this regard, defendant argues that as of June 11, 2020, FCI

 4   Terminal Island had 696 inmates and 17 staff members who had tested positive for COVID-19,

 5   and nine inmates had died as a result of the virus. (Id. at 23.)

 6           The government concedes that defendant Gean’s medical records indicate that he suffers

 7   from a myriad of serious health conditions and that some of those conditions are recognized by

 8   the CDC as high risk factors for becoming severely ill from COVID-19. (Doc. No. 54 at 9.) The

 9   government adds that, while defendant Gean is technically eligible for compassionate release

10   under the applicable guidelines, his medical records show that he has recovered from COVID-19,

11   despite all of his serious health conditions. (Id.) (citing Doc. No. 58 at 16). In reply, defendant

12   Gean argues that the government does not address the true scope of the risk defendant faces

13   because it fails to acknowledge the risk based on his advanced age in combination with those

14   conditions. (Doc. No. 59 at 3–4.) Defendant Gean notes that he has at least six underlying

15   medical conditions, in addition to age, and that the CDC recognizes that “[t]he more underlying

16   medical conditions someone has, the greater their risk is for severe illness from COVID-19.” (Id.

17   at 4, 5.) Lastly, defendant Gean contends that his risk of becoming severely ill or dying from

18   COVID-19 is neither lessened nor mitigated simply because he has once contracted and

19   supposedly recovered from the illness, and that the government is incorrect in assuming that his

20   recovery from COVID-19 provides him with immunity from further rounds of infection. (Id. at 2,
21   4–5.)

22           The court finds this to be a close case as to whether defendant Gean has satisfied his

23   burden of showing that “extraordinary and compelling reasons” warrant his compassionate

24   release. On one hand, defendant does present several serious medical conditions that put him at

25   higher risk for severe illness from COVID-19, in addition to his advanced age. See Older Adults,

26   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-
27   extra-precautions/older-adults.html (last reviewed September 1, 2020). Defendant’s conditions of

28   chronic obstructive pulmonary disease, asthma, congestive heart failure, high blood pressure,
                                                        8
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 9 of 15

 1   Type 2 diabetes, chronic kidney disease, and a body mass index of over 30 are all conditions that

 2   are listed by the CDC as severe illness risk factors. People with Certain Medical Conditions,

 3   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

 4   extra-precautions/people-with-medical-conditions.html (last reviewed September 1, 2020).

 5   Additionally, as noted above, on August 3, 2020, defendant Gean was transported to Harbor

 6   UCLA Medical Center, where he underwent surgery and placement of a stent for a blocked left

 7   coronary artery. (Doc. No. 60 at 1–2.) Moreover, while defendant has recovered from an

 8   asymptomatic COVID-19 infection, (Doc. Nos. 47 at 18; 54 at 1; 58 at 16), courts have “err[ed]

 9   on the side of caution to avoid potentially lethal consequences” because “the science is unclear on

10   whether reinfection is possible.” States v. Yellin, Case No. 3:15-cr-3181-BTM-1, 2020 WL

11   3488738, at *13 (S.D. Cal. June 26, 2020) (finding extraordinary and compelling reasons exist

12   where COVID-positive inmate at FCI Terminal Island, who did not develop severe symptoms,

13   had a combination of medical conditions that placed him at risk of COVID complications).

14          On the other hand, at the time the government filed its response to defendant’s motion on

15   July 14, 2020, there had been ten deaths of prisoners at FCI Terminal Island related to COVID-

16   19. (Doc. No. 54 at 5.) At that point, however, there were only eleven confirmed active COVID-

17   19 cases among any prisoners or staff members at FCI Terminal Island. (Id.) As of September 1,

18   2020, the BOP reports that three prisoners and zero staff members at that prison are now

19   confirmed as active COVID-19 cases, with no additional deaths. See https://www.bop.gov/

20   coronavirus/ (last reviewed September 3, 2020). The court certainly recognizes that FCI
21   Terminal Island initially failed to control the outbreak of COVID-19 at that institution, as a high

22   number of its inmates tested positive for the virus. See United States v. Hanson, No. 6:13-cr-

23   00378-AA-1, 2020 WL 3605845, at *4 (D. Or. July 2, 2020) (“[T]here is no current scientific

24   evidence to indicate that a ‘recovered’ COVID-19 patient is immune from reinfection, as several

25   courts have recently acknowledged. . . . [T]he Court remains concerned about FCI Terminal

26   Island’s ability to provide adequate care in light of defendant’s complex medical needs. The
27   Court is not convinced that FCI Terminal Island has been successfully mitigating the risk of

28   infection, given the high numbers of infected inmates and defendant’s own contraction of the
                                                       9
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 10 of 15

 1    virus.”); (Doc. No. 54 at 5). That situation is obviously an extremely serious one. But it appears

 2    that in the two months since defendant Gean filed his motion on June 15, 2020, the active

 3    COVID-19 virus cases at FCI Terminal Island have significantly decreased.5

 4            Additionally, the government argues that medical staff at FCI Terminal Island was able to

 5    adequately care for defendant Gean following his testing positive for the virus. (Doc. No. 54 at

 6    3–4) (“Gean was in isolation where he was monitored daily for signs of any symptoms or

 7    detrimental impacts on his health. On May 10, 2020, after showing no symptoms since testing

 8    positive, Gean met the CDC criteria for release from isolation and has been considered COVID-

 9    19 recovered.”) (citing Doc. No. 58 at 16). Defendant contends, however, that FCI Terminal

10    Island has generally been unable to meet his medical needs. In a June 15, 2020 declaration,

11    Assistant Federal Defender (AFD) Jaya C. Gupta states that at that time, defendant Gean reported

12    as follows: he was residing in an open-plan dormitory filled with bunk beds spaced

13    approximately two to three feet apart (Doc. No. 47-1 at ¶ 2); he often slept in his wheelchair

14    instead of getting into his bunk (id.); approximately fifty prisoners, all of whom have tested

15    positive for COVID-19, reside in Unit D with him and prisoners are only permitted to leave the

16    unit to obtain food (id. at ¶¶ 2, 3); the ventilation in the unit is poor and defendant believes he is

17    breathing in the air and respiratory droplets of other prisoners in that unit (id. at ¶ 3); as of June

18    15, 2020, defendant had been given a cloth mask but had not been provided with any unsoiled

19    masks since (id. at ¶ 4); the medical staff at Terminal Island are “too busy” attending to others (id.

20    at ¶ 6); and when he is allowed a doctor visit, he cannot ask medical questions because the doctor
21    does not have time to respond (id.).

22            In light of all of the above, the court concludes that defendant suffers from multiple

23    serious medical conditions and several of those conditions place him at higher risk of becoming

24    seriously ill if he were to be re-infected by COVID-19. When considered in combination with the

25    severity of the COVID-19 outbreak at Terminal Island, even if it has at this time been controlled

26    5
        The undersigned does not necessarily accept these reported numbers at face value given the
27    manner in which the CDC guidelines apparently allow for individuals to be counted as recovered
      from the virus without confirming test results. However, there is also no evidence before the
28    court contradicting those reported numbers.
                                                       10
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 11 of 15

 1    to some extent, these circumstances are sufficient to support a finding of extraordinary and

 2    compelling reasons warranting a reduction of his sentence. Moreover, defendant Gean’s

 3    congestive heart failure, chronic kidney disease, and chronic obstructive pulmonary disease are

 4    all serious medical conditions for which there is no cure and, when considered in combination

 5    with him being wheelchair bound at this stage of his life, supports a finding that his ability to

 6    provide self-care within the prison setting has been substantially diminished.

 7    C.     Consistency With the § 3553(a) Factors

 8           Finally, although defendant’s motion is supported by a showing of extraordinary and

 9    compelling reasons for his compassionate release, the undersigned is not persuaded that the

10    requested reduction in sentence would be consistent with consideration of the sentencing factors

11    set forth at 18 U.S.C. § 3553(a).6 See Parker, 2020 WL 2572525, at *11.

12           First, as noted above, on July 16, 2018, defendant was sentenced to the minimum

13    mandatory sentence of 120-months in the custody of the BOP for possession of material

14    involving the sexual exploitation of minors. (See Doc. Nos. 33, 36.)7 The Presentence Report

15    noted that defendant’s offense involved over 26,000 images and videos of child pornography.

16    (Doc. No. 33 at 8.) In light of this, the nature of those depictions, and the age and vulnerability of

17    those depicted, and with defendant’s acceptance of responsibility acknowledged, it was

18    determined that his total offense level was 30 and his criminal history category was I. (Id. at 4–

19

20    6
        Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
      shall consider: the nature and circumstances of the offense and the history and characteristics of
21    the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
22    respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
      the public from further crimes of the defendant and provide the defendant with needed
23    educational or vocational training, medical care, or other correctional treatment in the most
      effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
24    established for the applicable category of offense committed by the applicable category of
      defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
25    Commission; the need to avoid unwarranted sentence disparities among defendants with similar
26    records who have been found guilty of similar conduct; and the need to provide restitution to any
      victims of the offense.
27
      7
        In defendant’s sentencing memorandum is was acknowledged that his plea agreement called for
28    imposition of the minimum mandatory sentence of 120 months in custody. (Doc. No. 35 at 4.)
                                                   11
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 12 of 15

 1    9.) This resulted in an advisory sentencing guideline range calling for a term of imprisonment of

 2    120 to 121 months in light of the minimum mandatory ten-year sentence. (Id. at 17.) The

 3    probation officer recommended a low-guideline sentence of 120 months in BOP custody. (Id.)

 4    The undersigned followed that recommendation and sentenced defendant to the minimum

 5    mandatory 120-month term of imprisonment with a 120-month term of supervised release to

 6    follow along with penalty assessments and restitution. (Doc. No. 36.)

 7           Although the defendant’s criminal history placed him in category I, it should be noted that

 8    his one prior misdemeanor conviction was suffered in 1984 for unlawful sexual intercourse with a

 9    minor. (Doc. Nos. 33 at 9, 17; 54 at 11.)8 In light of this background, consideration of the risk of

10    recidivism on the part of the defendant weighs to some degree against the granting of

11    compassionate release. See, e.g., United States v. Drummondo-Farias, No. 1:12-cr-001740-JMS,

12    2020 WL 2616119, at *6 (D. Haw. May 19, 2020) (denying compassionate release to a defendant

13    in part because had been twice convicted of drug offenses); cf. United States v. Watson, No. 3:18-

14    cr-00025-MMD-CLB-1, 2020 WL 4251802, at *4 (D. Nev. July 22, 2020) (noting that

15    defendant’s sex offense was serious but granting compassionate release in part because the

16    offense of conviction was his first).

17           The government argues that defendant Gean continues to present a danger to the

18    community. The government points to United States v. Mitchell, 2:12-cr-00401-KJM, 2020 WL

19    2770070, at *3 (E.D. Cal. May 28, 2020), a case in which the court denied a compassionate

20    release motion and recognized the inherent dangerousness of child pornography offenses. (Doc.
21    No. 54 at 10.) In finding that the defendant in that case posed a danger to the community, the

22    court noted that the defendant (1) committed his crime at home, which is where he wished to be

23    released on home confinement; (2) had only served about one-third of his term of imprisonment;

24    (3) and provided no information showing he had engaged in any sort of rehabilitation while

25    incarcerated. Mitchell, 2020 WL 2770070, at *4.

26    8
        According to the Presentence Report, felony charges against the defendant were dismissed and
27    defendant denies any wrongdoing in connection with that offense, claiming that he had pled
      guilty only to allow the alleged victim from going through the stigma of a trial. (Doc. No. 33 at
28    9.)
                                                       12
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 13 of 15

 1           Here, defendant Gean is also requesting home confinement (Doc. No. 47 at 12), and, if the

 2    requested relief were granted, he would be released to the same place at which he committed the

 3    crime for which he was convicted. Defendant notes he resided at home during pretrial

 4    proceedings successfully without any issues and that this demonstrates that he can live at that

 5    location without reoffending. (Doc. No. 59 at 10.) The court in Mitchell, however, discounted a

 6    similar argument. See Mitchell, 2:12-cr-00401-KJM (Doc. No. 256 at 14).

 7           Additionally, as of the date of this order, defendant Gean has now served only 24 months

 8    of the 120-month sentence, or approximately 20 percent.9 See United States v. Lonich, No. 1:14-

 9    cr-00139-SI-1, 2020 WL 26148743, at *3 (N.D. Cal. May 21, 2020) (denying motions for

10    compassionate release, noting, “the Court finds it significant that defendants have served far less

11    than half of their sentences”); United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL

12    2733993 at *6 (N.D. Cal. May 26, 2020) (“‘The length of the sentence remaining is an additional

13    factor to consider in any compassionate release analysis,’ with a longer remaining sentence

14    weighing against granting any such motion.”) (quoting Connell, 2020 WL 2315858, at *6). The

15    government emphasizes that the statutory mandatory minimum sentence for defendant’s offense

16    of conviction was a ten-year prison term, which defendant has obviously not completed. (Doc.

17    No. 54 at 10) (citing 18 U.S.C. § 2252(a)(4)(B)).

18           Finally, although defendant has not completed any rehabilitative programming, he argues

19    that this is because sex offender treatment is not offered at FCI Terminal Island. (Doc. No. 59 at

20    10.) Here, defendant has, appropriately, offered a proposed release plan that includes
21    participation in the Circles of Support & Accountability (CoSA), a program in Fresno that

22    provides specialized treatment and counseling services to clients who are under supervision in the

23    Eastern District of California. (Doc. No. 50-3 at 2.) It is the case that some courts have granted

24    compassionate release and included in the conditions of supervised release a specific sex offender

25    treatment program. See Hanson, 2020 WL 3605845, at *6 (noting that defendant “had no plan for

26
      9
27      Defendant Gean has thus served far, far less of his sentence than the defendants had in the vast
      majority of the cases in which compassionate release has been granted and upon which the
28    defense relies. (See Doc. No. 46 & n. 49.)
                                                       13
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 14 of 15

 1    a sex offender treatment assessment and no treatment provider in mind” and directing defendant

 2    to participate in a specific, well-established treatment program in close proximity to defendant’s

 3    home); Mitchell, 2020 WL 2770070, at *4 (“Absent any evidence supporting defendant’s

 4    rehabilitation or a detailed release plan imposing conditions to prevent the likelihood of

 5    defendant’s reoffending from his home where he request placement, defendant has not met his

 6    burden to show releasing him to home confinement will not pose a danger to the public.”) While

 7    acknowledging this proposal by defendant to participate in a rehabilitation program if released,

 8    the court recognizes that even actual rehabilitation alone is not enough to warrant compassionate

 9    release. See 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, cmt. n.3.

10            This is a difficult case. Defendant Gean’s offense of conviction is obviously an extremely

11    serious one that caused a great deal of damage to his victims. (See Doc. Nos. 33 at 4–9; 33-1.)

12    When the court sentenced the defendant in 2018, it was aware that he suffered from a number of

13    very serious medical conditions, had very limited mobility, was dependent on a wheelchair and

14    was then 73 years of age. (Id. at 2, 12.) The realities of this unfortunate situation appear to have

15    been recognized by the defendant and those close to him at that time as well. (See Doc. Nos. 35,

16    42.) Thus, the fact that defendant Gean’s health is becoming progressively worse, two years later

17    while imprisoned at the age of 75, is not completely unanticipated. What could not have been

18    foreseen was the impact of the COVID-19 pandemic. This is especially true where, as here,

19    defendant Gean has contracted the virus while imprisoned. And yet, it appears that his most

20    serious medical challenges are not closely associated with the virus. In the end, the court
21    concludes that a reduction of defendant’s ten-year sentence effectively to a term of only two years

22    would simply not adequately reflect the seriousness of his offense of conviction, promote respect

23    for the law, provide just punishment, or afford adequate deterrence to criminal conduct.

24    /////

25    /////

26    /////
27    /////

28    /////
                                                        14
     Case 1:17-cr-00179-DAD-BAM Document 64 Filed 09/08/20 Page 15 of 15

 1    See United States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May

 2    28, 2020); Shayota, 2020 WL 2733993 at *5; 18 U.S.C. § 3553(a).10

 3                                             CONCLUSION

 4            Defendant Gean has demonstrated, in the undersigned’s view, “extraordinary and

 5    compelling” reasons that could justify his release under 18 U.S.C. § 3582(c)(1)(A). However, he

 6    has not shown that his release from imprisonment at this time, after serving only two years of a

 7    ten year sentence, would be consistent with the sentencing factors set forth in 18 U.S.C.

 8    § 3553(a). Accordingly, defendant’s motion for compassionate release (Doc. No. 47) is denied.

 9    IT IS SO ORDERED.
10
           Dated:   September 4, 2020
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14
      10
15       Defendant requests that the court either reduce his sentence to time served or amend the
      conditions of his supervised release to require him to serve what would have been the remaining
16    portion of his custodial term on home confinement. (Doc. No. 47 at 31–32.) First, the CARES
      Act “‘authorizes the BOP—not courts—to expand the use of home confinement’ under 18 U.S.C.
17    § 3624(c)(2).” United States v. Fantz, No. 5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C.
      June 26, 2020) (quoting United States v. Nash, No. 19-40022-01-DDC, 2020 WL 1974305, at *2
18
      (D. Kan. Apr. 24, 2020) (collecting cases)); see also United States v. Rice, No. 12-cr-818-PJH,
19    2020 WL 3402274, at *4 (N.D. Cal. June 19, 2020) (denying a defendant’s request for release to
      home confinement made in conjunction with his motion for compassionate release because “the
20    court has no authority to designate the place of confinement” because the “Bureau of Prisons has
      the statutory authority to choose the locations where prisoners serve their sentence.”); United
21    States v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020)
22    (holding that the CARES Act “does not authorize the court to order defendant’s placement in
      home confinement”). The district court may only impose home detention as a condition of
23    supervised release, rather than as part of a sentence of imprisonment. See United States v.
      Connell, __ F. Supp. 3d __, 2020 WL 2315858, at *5, n.6 & *7 (N.D. Cal. May 8, 2020).
24    Accordingly, to do as defendant requests, the court would be required to reduce his sentence to
      one of time served (i.e. 24 months) and modify the conditions of supervised release to require
25    home confinement for approximately 8 years. The court is unwilling to do so for the reasons set
26    forth above. The BOP knows its capabilities to effectively and appropriately care for defendant
      Gean in a custodial setting. If the BOP determines that the defendant should be released to home
27    confinement to serve his sentence under the Attorney General’s expanded authority in that regard
      (see fn. 2, above) the court trusts it will do so. The issue that this court resolves is merely
28    whether in its view, under the applicable legal standards, defendant’s sentence should be reduced.
                                                          15
